Citation Nr: 1414785	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD) with obstructive sleep apnea, to include as due to exposure to toxic cleaning chemicals, such as Trichlorofluoromethane (R-11), Trichloroethane III (TCE), and FS Smoke.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for further development primarily for the purposes of obtaining a VA examination and medical opinion to address the nature and likely etiology of the Veteran's COPD, to include as due to exposure to specific toxic chemicals during service.  To clarify, the Veteran has asserted that he is not claiming exposure to harmful radiation.  He has specifically indicated that he has COPD as a result of exposure to R-11, TCE, and FS Smoke while stationed in El Toro.

Prior to obtaining an examination, any and all outstanding relevant treatment records must be obtained and associated with the file.  Finally, after all indicated development has been undertaken, the RO/AMC should readjudicate the matter on the basis of the additional evidence obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative, and with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of his COPD.  Obtain copies of any such records and associate them with the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After any additional records are associated with the claims file, afford the Veteran a VA examination to determine the nature and likely etiology of his COPD.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner is asked to determine the following: 

Whether it is at least as likely as not (probability of 50 percent) that the Veteran's COPD is a) related to his exposure to toxins or chemicals in service; and b) related to any other event in service.

The examiner should specifically address the following:  (1) the Veteran's military occupational specialty of aviation ordinanceman and post-service employment duties; (2) the details of the exposure to the various chemicals or toxins, to include TCE, R-11, and FS Smoke, as described by the Veteran at the January 2014 Board hearing (exposure to such chemicals should be presumed by the examiner); (3) the specific articles, factsheets, and materials submitted by the Veteran in support of his claim; (4) medical principles which apply to the facts and medical issues at hand, to include the known causes of COPD and whether the Veteran's in-service exposure to specific toxins or chemicals is consistent with his disability; and (5) the Veteran's lay statements.

If upon examination, the Veteran presents evidence of a respiratory disorder other than COPD, the examiner should be asked to provide an opinion regarding the relationship between that disorder and the Veteran's exposure to chemicals or toxins in service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide any requested opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed explanation must be provided for why an opinion cannot be rendered. 

3. After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, to include the evidence submitted since the latest Supplemental Statement of the Case (SSOC) in January 2013.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


